Citation Nr: 0101953	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-18 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a central nervous 
system disease, variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May 1976 to September 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that it has reframed the issue, as written on 
the title page of this action.  Although the RO framed the 
issue as entitlement to service connection for amyotrophic 
lateral sclerosis (ALS), in its reasons and bases, the RO 
discussed other neurologic diseases that have been assessed, 
to include primary lateral sclerosis (PLS) and multiple 
sclerosis (MS).  As will be discussed in more detail below, 
since the medical evidence reveals that the veteran has been 
diagnosed with various neurologic diseases, the Board has 
reframed the issue as entitlement to service connection for a 
central nervous system disease, variously diagnosed.

In a July 2000 statement from the veteran's representative, 
he raised the issue of entitlement to an increased rating for 
supraventricular paroxysmal tachycardia.  This matter is 
referred to the RO for action deemed appropriate.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the present case, the RO denied the service 
connection claim as not well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, as well as those stated below, 
a remand is required.  

Generally, the veteran essentially contends that he developed 
a neurologic disorder during service, which has since grown 
progressively worse.  He maintains that the chest pain, 
muscle weakness, and vision problems he experienced during 
service were early symptoms of his current nervous disorder.  
The medical evidence of record reveals that the veteran has 
been diagnosed with several different neurologic disorders 
since he was discharged.  For example, a November 1997 VA 
examiner diagnosed the veteran with an unspecified central 
nervous system disease.  Other VA and private medical 
evidence reveals various diagnoses, to include PLS, ALS, and 
MS.  Therefore, the Board finds that a neurologic 
examination, based on a review of the record, is required in 
order to determine first, what neurologic disorder does the 
veteran have, and second, whether it is related to any 
symptoms complained of during service.

In addition, during the July 1999 testimony before a hearing 
officer at the RO, the veteran indicated that a recent VA MRI 
study revealed that he had white masses around his brain.  
This referenced VA MRI study does not appear to be associated 
with the claims file.  Therefore, an attempt should be made 
to obtain the VA MRI report and any related treatment 
records.

Accordingly, this case is REMANDED for the following: 

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names, addresses and approximate 
dates of treatment or evaluation of all 
individuals/facilities who have treated 
him for the claimed disability listed on 
the title page of this decision, 
specifically to include a recent VA MRI 
study that showed white masses in his 
brain.  After obtaining any necessary 
releases, the RO should attempt to obtain 
a copy of all treatment records 
identified by the veteran, which have not 
been previously secured.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  The RO should schedule the veteran 
for a VA neurologic examination.  The 
neurologic examiner should be asked to 
review the claims file, examine the 
veteran and offer an opinion as to the 
etiology of any central nervous system 
disease. Specifically, the neurologic 
examiner should determine whether any 
current central nervous system disease, 
to include PLS, ALS, and MS, is more 
likely than not related to chest pains, 
muscle weakness, vision problems, or any 
other complaints noted during service, 
within seven years of service discharge 
for a diagnosis of multiple sclerosis or 
within one year of service discharge for 
other organic diseases of the nervous 
system or related to the service-
connected supraventricular paroxysmal 
tachycardia.  The examiner is to set 
forth all findings and conclusions in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.  
All necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The VA 
claims folder must be made available to 
the examiner so that the pertinent 
clinical record may be studied in detail.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The RO should readjudicate the issue on 
appeal, to include as secondary to 
service-connected supraventricular 
paroxysmal tachycardia.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


